     Case 2:11-cr-00191-MHT-SRW Document 665 Filed 06/11/21 Page 1 of 2



     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                 )
                                         )          CRIMINAL ACTION NO.
        v.                               )             2:11cr191-MHT
                                         )                  (WO)
BRIAN JAVORIS WALKER                     )

                                       ORDER

      This     case     is    before    the    court    on    the    probation

department’s           petition        for     early        termination      of

supervised release for defendant Brian Javoris Walker.

As   set      forth    in     the    petition,      Walker    has    completed

three        years     of     his    five-year       term    of     supervised

release,       has     complied       with    all    terms    of    supervised

release,        and     is,     according      to     the    United     States

Probation          Officer,    well-positioned         to    succeed   moving

forward.       Having considered the factors set forth in 18

U.S.C.       § 3553(a),        and    based    on     the    reasons    stated

above,       the     court    finds    that    the    petition      should   be

granted.

      Accordingly, it is ORDERED that:

      (1) The petition for early termination (Doc. 664)
   Case 2:11-cr-00191-MHT-SRW Document 665 Filed 06/11/21 Page 2 of 2




is granted.

    (2) Defendant        Brian     Javoris      Walker’s      term      of

supervised release is terminated effective immediately,

and he is discharged.

    DONE, this the 11th day of June, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
